IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                             August 7, 2007 Session


              DEBORAH ANN WHITE v. DEWEY WAYNE WHITE

                Direct Appeal from the Chancery Court for Lawrence County
                     No. 12596-05    Hon. Jim T. Hamilton, Chancellor


                  No. M2006-01233-COA-R3-CV - Filed September 20, 2007



This is an appeal from a judgment that was not final. This Court ordered that a final judgment be
entered with a copy filed in the record before us, which the appellant has failed to do. Accordingly,
the appeal is dismissed.


Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which D. MICHAEL SWINEY ,
J., and SHARON G. LEE, J., joined.


Randy Hillhouse, Lawrenceburg, Tennessee, for Appellant.

Paul A. Bates, Lawrenceburg, Tennessee, for Appellee.


                                            OPINION

              The record of this case from the Trial Court was received in the Clerk’s office on
October 24, 2006.

               This Court, in an Order dated October 25, 2006, stated that “within sixty (60) days
following the entry of this order, the appellant either obtain a final order from the trial court and
cause the order to be transmitted to this court in a certified supplemental record or else show cause
why this appeal should not be dismissed for lack of a final order.”

                This Order was necessitated because the Trial Court in its Judgment it made on April
4, 2006 states, in pertinent part:
                      IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the
               defendant, Dewey Wayne White, will provide documentation of the balance of his
               retirement account on the date of marriage, September 14, 2001, as well as
               documentation of the current balance and the Court reserves the issue of division of
               same.

               In an apparent response to this Court’s Order, a copy of the Order entered by the Trial
Court on October 11, 2006 was filed on December 6, 2006 in the Clerk’s Office. That Order dealt
with a “review of the defendant’s punishment for contempt” and did not comply with the Order of
this Court.

                The record before us does not establish that a final judgment has been entered in this
case, and the failure of appellant to comply with the Order of this Court to “obtain a final order from
the Trial Court and cause the same to be transmitted to this Court” forms a basis to dismiss this
appeal.

            The appeal is dismissed and the cause remanded with the cost of the appeal assessed
to Dewey Wayne White.




                                                       _________________________
                                                       HERSCHEL PICKENS FRANKS, P.J.




                                                 -2-